Citation Nr: 9922490
Decision Date: 08/11/99	Archive Date: 09/09/99

DOCKET NO. 95-08 338               DATE AUG 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUE 

Whether the veteran is basically eligible for educational
assistance benefits pursuant to chapter 30, title 38, United States
Code.

REPRESENTATION 

Veteran represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL 

The veteran

ATTORNEY FOR THE BOARD 

K. Conner, Associate Counsel 

VACATUR

The veteran had active air service from January 1973 to July 1974,
and active naval service from June 1978 to August 1994. He attended
the United States Air Force Academy from July 1974 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a
May 1994 determination of the Department of Veterans Affairs (VA)
Atlanta, Georgia Regional Office (RO) which denied the veteran's
claim of entitlement to educational assistance benefits under
chapter 30, title 38, United States Code, on the basis that he was
not basically eligible for such benefits.

The veteran duly appealed the RO's determination and in July 1997,
he testified before a Hearing Officer at the RO. The case was then
certified to the Board in November 1997 and by March 5, 1998
decision, the Board denied the veteran's claim.

Prior to that date, however, on October 10, 1997, the RO received
a VA Form 9 on which the veteran requested a personal hearing
before a member of the Board in Washington, D.C. Due to an apparent
administrative oversight, this document was not associated with the
veteran's claims folder as of the date on which the Board's
decision was promulgated.

In September 1998, the veteran and his representative requested
that the Board vacate the March 5, 1998 decision and afford him a
hearing in conformance with his request.

Under applicable criteria, the Board may vacate an appellate
decision when a veteran is denied due process of law. 38 C.F.R.
20.904(a)(3) (1998). Failure to provide the veteran a personal
hearing after a request to do so constitutes a denial of due
process of law. Id.

2 -

In view of the foregoing, the Board's March 5, 1998 decision is
hereby vacated. In a separate decision, the Board will address de
novo the merits of the veteran's appeal on the issue of basic
eligibility for educational assistance benefits pursuant to chapter
30, title 38, United States Code.

ORDER

The Board's decision of March 5, 1998, is hereby vacated.

D. C. SPICKLER 
Member, Board of Veterans' Appeals


Citation Nr: 9806524       
Decision Date: 03/05/98    Archive Date: 03/20/98

DOCKET NO.  95-08 338      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to July 
1974 and from June 1978 to August 1994.  It is also noted 
that the veteran attended the United States (U.S.) Air Force 
Academy from July 1974 to May 1978.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a May 1994 determination of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied entitlement to basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.

A personal hearing was held at the St. Petersburg, Florida, 
RO in July 1997.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his accredited representative contend, in 
essence, that the veteran is entitled to educational benefits 
as derived from his benefits under the Vietnam Era G.I. Bill.  
The veteran asserts that he established eligibility for 
educational benefits pursuant to Chapter 34, Title 38, United 
States Code, based on his service from January 1973 to July 
1974.  In addition, the veteran contends that he is entitled 
to an exception from certain regulatory restrictions, which 
would enable him to receive the benefits currently sought on 
appeal.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that there is no legal merit to the 
veterans claim for educational assistance benefits pursuant 
to Chapter 30, Title 38, United States Code.


FINDING OF FACT

The veteran was commissioned as an officer in the United 
States Air Force in June 1978, after graduating from the 
United States Air Force Academy.


CONCLUSION OF LAW

The claim for educational assistance benefits pursuant to 
Chapter 30, Title 38, United States Code has no legal merit.  
38 U.S.C.A. §§ 3011(c)(2), 3462(e) (West 1991 & Supp. 1997); 
38 C.F.R. § 21.7044(d)(1)(iii), (e) (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, an individual who, after December 31, 
1976, receives a commission as an officer in the Armed Forces 
upon graduation from a service academy, including the U.S. 
Air Force Academy, is not eligible for educational assistance 
pursuant to Chapter 30, Title 38, United States Code.  38 
U.S.C.A. § 3011(c)(2) (West 1991& Supp. 1997); 38 C.F.R. § 
21.7044(d)(1)(iii) (1996).  The evidence reflects that the 
veteran graduated from the U.S. Air Force Academy in May 1978 
and received his commission as an officer in June 1978.  
Therefore, he is ineligible for educational assistance under 
Chapter 30.

As indicated above, the veteran was afforded a personal 
hearing at the RO in July 1997.  He testified that he is 
entitled to benefits under the Vietnam Era G.I. Bill, based 
upon his service from January 1973 to July 1974, of which 
service qualified him for educational benefits under Chapter 
34 benefits.  See 38 C.F.R. § 21.7044 (1996).  The veteran 
also testified that the exception provided by 38 C.F.R. 
§ 21.7044(e) (1996) should provide, in essence, the legal 
authority to grant him Chapter 30 educational benefits.  

The Board points out that the veteran had service sufficient 
to qualify him for Chapter 34 educational benefits.  However, 
pursuant to 38 U.S.C.A. § 3462(e) (West 1991), no educational 
assistance shall be afforded any eligible veteran under 
Chapter 34 after December 31, 1989.  Pursuant to 38 U.S.C.A. 
§ 3011(a)(1)(B) (West 1991 & Supp. 1997), veterans with 
remaining Chapter 34 eligibility may, under prescribed 
conditions, be entitled to continued educational assistance 
under Chapter 30.  However, as cited above, 38 U.S.C.A. 
§ 3011(c)(2) (West 1991 & Supp. 1997) acts as a specific bar 
to veterans who, after December 31, 1976, received a 
commission as an officer upon graduation from one of the 
service academies.  Thus, the law precludes his eligibility 
for educational assistance under Chapter 30.

The Board notes that the Defense Authorization Act, Pub. L. 
No. 101-510, 104 Stat. 1571 (codified as amended in 38 U.S.C. 
§ 3018A), permits certain service academy graduates to 
receive Chapter 30 benefits under prescribed conditions.  
However, one of the threshold requirements for benefits under 
that provision is that the veteran be involuntarily separated 
from service after February 2, 1991.  In that regard, the 
veterans DD 214 reflects that he voluntarily retired from 
service, effective in September 1994.  Thus, this legislation 
does not apply to the veteran and he remains barred from 
eligibility under 38 U.S.C.A. § 3011(c)(2) (West 1991 & Supp. 
1997).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Id at 430.  Cf. FED 
R. CIV. P. 12(b)(6) (failure to state a claim upon which 
relief can be granted).  Thus, as the veteran graduated from 
the U.S. Air Force Academy in May 1978 and received his 
commission as an officer after December 31, 1976, in June 
1978, there is no legal merit to the veterans claim for 
educational assistance benefits under Chapter 30, and the 
claim must be denied.


ORDER

The claim for entitlement to educational assistance benefits 
under Chapter 30, Title 38, United States Code, is denied.



             
       SANDRA L. SMITH
       Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
